Citation Nr: 0827928	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  04-24 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 through 
July 1969, including more than one year of service in 
Vietnam.

This matter is before the Board of Veterans Affairs (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, which granted service connection, effective January 
17, 2001, and assigned an initial 30 percent evaluation for 
disability due to PTSD.  During the pendency of this appeal, 
a 50 percent evaluation was assigned, effective as of the 
date of the grant of service connection.  Nevertheless, the 
appeal for a higher initial rating continues.


FINDING OF FACT

The veteran's PTSD symptoms do not more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.

CONCLUSION OF LAW

Criteria for an increased initial evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp 2007); 38 C.F.R. §§ 4.125, 
4.126, 4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

1.  Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The veteran's claim for an increased initial evaluation in 
excess of 50 percent for PTSD arises from his disagreement 
with the initial evaluation following the grant of service 
connection for PTSD in a March 2003 rating decision.  Courts 
have held that once service connection is granted, the claim 
is substantiated, and additional notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Duty to Assist

VA has a duty to assist the veteran in the development of a 
claim.  This duty includes assisting the veteran to procure 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

As to VA's duty to assist, VA has associated with the claims 
folder the private clinical records identified by the 
veteran, VA treatment records, and the reports of VA 
examinations conducted in June 2001, March 2003, and June 
2007.  The veteran and his spouse have submitted statements.  
The veteran has not indicated that there is any additional 
evidence which might be relevant.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Claim for increased initial evaluation for PTSD

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities 
(Rating Schedule).  See 38 C.F.R., Part 4.  If the evidence 
for and against a claim is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In this instance, consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time during the pendancy of the appeal, a practice known as 
"staged" ratings, is warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran's PTSD is currently evaluated as 50 percent 
disabling, pursuant to the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  A 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for close relatives, own occupation, or 
own name.  

The Court of Appeals for Veterans Claims (Court) has noted 
that Global Assessment of Functioning (GAF) scores are scaled 
ratings reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing 
the American Psychiatric Association's Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed.) (DSM-
IV).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  VA's Rating 
Schedule employs nomenclature based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.

Facts and analysis

There is little evidence of record prior to January 2001, 
when the veteran submitted the initial claim for service 
connection for PTSD.  The evidence discloses that the veteran 
apparently worked as a truck driver prior to January 2001.  
In January 2001, he suffered multiple leg and ankle 
fractures, requiring surgical fixation.  The veteran took 
some time off of work to recover.  In April 2001, the veteran 
resumed employment as a truck driver.  

He was again unable to work for a period beginning in August 
2001, when he experienced an acute inferior myocardial 
infarction.  The records of the veteran's treatment for 
myocardial infarction do not discuss or reference complaints 
of PTSD, symptoms of PTSD, or a diagnosis of PTSD.  

On VA examination conducted in June 2001, the veteran 
reported that his "nerves" were not good.  He reported that 
some "really bad things" occurred while he was in Vietnam.  
He reported having nightmares.  He had been divorced.  He had 
no children.  He reported that he was working 40 hours per 
week, but was unable to work overtime because of the injury 
to his leg and ankle.  He denied suicidal or homicidal 
ideation.  He reported being compulsive about checking the 
perimeter of his dwelling at night.  The examiner concluded 
that the veteran did have PTSD, manifested by avoidance of 
certain thoughts or feelings, avoidance of some activities, a 
sense of detachment, and had some difficulty concentrating.  
The veteran adapted poorly to stress, and had moderate 
impairment of industrial capacity.  The examiner assigned a 
GAF score of 60.

Review of this evidence in light of the Rating Schedule 
establishes that the veteran meets most of the criteria for a 
50 percent evaluation, since the report of medical 
examination included opinion that the veteran met the 
criteria for a diagnosis of PTSD and had moderate impairment 
of occupational capacity.  The examiner's characterization of 
the veteran's industrial impairment as moderate at the time 
of this June 2001 VA examination is, however, unfavorable to 
a 70 percent evaluation.  

The GAF score of 60 assigned by the examiner is defined as 
disclosing moderate impairment, which the Board finds is more 
consistent with a 50 percent evaluation than a 70 percent 
evaluation.  At the time of the June 2001 VA examination, the 
veteran was working full-time, in a job which provided 
substantially gainful employment.  Although the veteran 
reported that he was unable to work during the period from 
January 2001 to April 2001, the veteran specified that this 
was due to leg and ankle fractures which required surgical 
treatment.  The veteran himself did not relate this period of 
inability to work to PTSD, nor did the examiner.  This 
evidence is unfavorable to a 70 percent evaluation.  

The veteran was living with a girlfriend; he had been 
divorced from his last wife for three years.  The evidence 
that the veteran was divorced is consistent with difficulty 
maintaining effective relationships.  The evidence that the 
veteran was living with his girlfriend is not consistent with 
inability to establish or maintain relationships as set forth 
in the criteria for a 70 percent evaluation.  The report of 
the VA examination establishes that the veteran's speech was 
not illogical, obscure, or irrelevant, as noted in the 
criteria for a 70 percent evaluation.  

The evidences discloses that the veteran did not meet any 
criterion for a 70 percent evaluation.  The Board notes that 
the symptoms listed under the 70 percent evaluation are 
essentially examples of the type and degree of symptoms for 
that evaluation, and that the veteran need not demonstrate 
those exact symptoms to warrant a 70 percent evaluation.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the 
Board finds that the evidence does not reveal that the 
veteran manifested any symptom of such severity as to meet or 
approximate a severity consistent with a 70 percent 
evaluation.

October 2001 through December 2002 VA outpatient treatment 
records reflect that the veteran returned to employment as a 
truck driver following treatment for myocardial infarction in 
August 2001.  He again reported that his job as a truck 
driver included loading and unloading the trucks and that his 
normal time for reporting to work was 11 p.m.

On VA examination conducted in March 2003, the veteran 
reported nightmares, social isolation, and flashbacks to his 
combat experiences.  The frequency of such experiences was at 
least weekly and varied from momentary to several hours.  He 
reported he worked at night exclusively because nobody else 
was there.  The veteran had been married three times.  He 
reported that his divorces were because of his dreams.  He 
stated that his nightmares kept his partners awake at night.  
The veteran reported panic attacks when shopping in crowds.  

The examiner assigned a GAF score of 60, stating that the GAF 
score was based on the presence of moderate symptoms, 
occupational and social impairment with flattened affect, 
panic attacks, impairment of short-term memory, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
examiner opined that the veteran's industrial capacity was 
moderately impaired, in that he must work in an isolated 
setting, which negatively impacted his potential income.

This evidence, as with the prior evidence during the pendency 
of the claim, establishes that the veteran meets most of the 
criteria for a 50 percent evaluation, but is unfavorable to 
assignment of a 70 percent evaluation.  The veteran's 
continued full-time employment is consistent with moderate 
occupational impairment.  The evidence establishes that the 
veteran's PTSD did not cause the veteran to miss work, but, 
rather, the veteran's occupational impairment primarily 
limited the range of employment he could tolerate.  The 
veteran continued his relationship with a girlfriend, 
reflecting that the veteran had an ability to establish and 
maintain effective social relationships.  There is no 
evidence that the veteran manifested such difficulty with 
verbal communication as to have circumstantial, 
circumlocutory, or stereotyped speech.  The examiner 
specifically described both the veteran's depression and his 
anxiety as moderate.  The evidence during this portion of the 
pendency of the appeal is unfavorable to an initial 
evaluation in excess of 50 percent.  
 
In a statement submitted in March 2004, the veteran disagreed 
with the 30 percent initial evaluation assigned for PTSD, 
stating that his flashbacks, nightmares, anger, and social 
and family isolation were growing steadily worse.  He also 
reported that he had contemplated suicide.  

VA outpatient treatment records for the period from November 
2001 through March 2004 disclose no complaints of or 
treatment for any psychiatric disorder.  April 2004 treatment 
notes reflect that the veteran's answers on a simple 
depression screening were positive for depression.  
Citalopram was prescribed.  In June 2004, the veteran 
reported that his medication had been changed to Paxil.  
Clinical records confirm that Paxil was prescribed.

A Vet Center provider stated, in a March 2005 letter, that 
the veteran had been seen at the Vet Center in December of 
2002 and in January 2005.  The veteran reported that his 
nightmares had worsened, that he had problems with his 
memory, that he had mood swings, and that his attitude was 
worse.  This medical statement and the veteran's March 2004 
statement suggest that the veteran had periods during which 
his PTSD symptoms increased.  However, there is no evidence 
that PTSD symptoms required frequent medical appointments.  
The veteran himself reported that he did not obtain 
psychiatric treatment other than for continuation of 
medication.  There is no evidence that exacerbations of PTSD 
symptoms resulted in specific time lost from employment.  The 
veteran remained in a relationship, and married his 
girlfriend.  There is no evidence that the veteran's PTSD 
resulted in interference with verbal communications, or 
otherwise resulted in manifestations of symptoms of such 
increased severity as to meet or approximate criteria for a 
70 percent evaluation during this period of time.  

In November 2005, the veteran was discovered to have squamous 
cell carcinoma of the left epiglottis.  Treatment notes also 
reflect that, when it was determined that the veteran 
required radiation therapy, the veteran indicated that his 
work schedule could be altered to work around he treatment 
times.  February 2006 VA outpatient treatment notes reflect 
that the veteran completed radiation therapy.  His throat 
felt very raw and he remained nauseated, without relief from 
pain medications.  The veteran reported depression and 
continued use of Celexa.  This evidence establishes that, 
despite the veteran's reports of suicidal ideation, he did in 
fact obtain necessary and effective medical care, establishes 
relationships with medical care providers of sufficient 
effectiveness to obtain and complete therapy for a carcinoma, 
and was able to maintain full-time employment while doing so.  
This evidence is unfavorable to a finding that the veteran 
had deficiencies in most areas of functioning, or that his 
impairment due to PTSD was of such severity as to warrant a 
70 percent evaluation, despite numerous stresses in his life.

On VA examination conducted in June 2007, the veteran 
reported that he continued to live with his wife of three 
years.  This was his fourth marriage.  He was employed, 
driving a tractor-trailer truck.  He reported that this was a 
good job for him as he worked by himself, at night, with 
little traffic and little contact with other people.  He 
continued to take medications for his "nerves."  This 
medication was provided by his primary care provider.  The 
veteran reported that he had not been treated by a 
psychiatrist for any other mental health providers during the 
last several years.  The veteran reported depression and 
tension.  He frequently got nervous when in public.  He had 
sleep disturbances, with nightmares three times a week.  He 
required some time after each nightmare to re-orient himself 
and to realize he was at home.  He reported ongoing intrusive 
thoughts and trouble getting his mind off of such thoughts, 
including while driving his truck.  He avoided news coverage 
and discussions of war, including the current war.  He 
reported that he was watchful in public, was jumpy, and was 
easily startled.  He denied difficulty with his temper or 
irritability, and denied suicidal or homicidal ideation.  He 
had some friends who visited him at home and he generally 
felt safe at his home.  The veteran reported that his wife 
sometimes had to remind him to shower or bathe.  His wife did 
the shopping and handled financial management.  

The examiner noted that the veteran's thoughts were well-
organized.  The examiner stated that the veteran continued to 
present a full symptomatic picture of PTSD.  The examiner 
opined that the veteran had been able to continue working 
because he was in a somewhat optimal job considering his 
symptoms, in that he was able to essentially work by himself 
at night and had very little contact with other people.  His 
social functioning outside work was limited to people who 
visited him at his home.  The examiner assigned a GAF score 
of 52, which the examiner stated was indicative of moderate 
symptoms of PTSD, including frequent intrusive thoughts and 
nightmares, as well as moderate difficulty in social and 
occupational functioning.

As noted above, GAF scores from 51 to 60 are defined as 
consistent with moderate impairment of functioning.  The VA 
examiner determined that the veteran's impairment due to PTSD 
remained moderate.  Thus, the medical evidence warrants a 50 
percent evaluation, but no higher evaluation.  The evidence 
that the veteran continued to maintain a relationship with 
his wife, remained employed full-time, and continued to 
function independently, with occasional reminders to perform 
certain activities of daily living, is unfavorable to a 
finding that the veteran was so disabled by his PTSD as to 
warrant a 70 percent evaluation.  

There is no evidence that the veteran's PTSD resulted in time 
lost from work or required hospitalization or frequent or 
intensive psychotherapy.  The veteran specifically denied 
suicidal or homicidal ideation at the time of the 2007 VA 
examination, and there is no objective evidence that he had 
violent outbursts of such severity as to result in legal 
difficulty, that he manifested impairment of verbal 
communication, or similar symptoms of such severity as to 
warrant a 70 percent evaluation.  The evidence clearly 
establishes that the veteran maintained relationships with 
his employers and his health care providers which were 
sufficient to allow him to obtain timely diagnosis and 
treatment of cancer of the epiglottis in late 2005 and to 
continue working while completing radiation therapy in early 
2006.  This is significant evidence that the veteran was able 
to establish and maintain effective social and work 
relationships.  As such, this evidence is unfavorable to an 
evaluation in excess of 50 percent for PTSD.  

The Board does not doubt the credibility of the veteran's 
reports that his symptoms of PTSD are more severe at some 
times than at other times, with suicidal ideation at times.  
However, the evidence does not support a finding that that 
the veteran's PTSD was characterized by this symptom during a 
majority of the appeal period or during a specific portion of 
the appeal period, measurable through objective medical 
records.  There is no objective medical evidence that the 
veteran met the criteria for a 70 percent evaluation, or for 
a total (100 percent evaluation), at any time during the 
appeal period, as manifested by such symptoms as impaired 
abstract thinking, obsessional rituals, spatial or temporal 
disorientation, neglect of personal appearance and hygiene, 
gross impairment of thought processes or communication, 
grossly inappropriate behavior, persistent delusions or 
hallucinations, persistent danger of hurting himself or 
others, or an inability to independently perform activities 
of daily living, other than on an occasional basis.  

The Board has considered whether staged ratings may be 
assigned during the initial evaluation period.  Fenderson, 
supra.  The preponderance of the evidence is against 
assignment of a staged evaluation in excess of 50 percent, 
either to 70 percent or to 100 percent, during any portion of 
the pendancy of the appeal.  

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's PTSD 
disability may be granted when it is demonstrated that it 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

There is no evidence that the appellant's service-connected 
PTSD disability addressed above has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

The veteran has not required hospitalization for PTSD.  He 
has received specific mental health treatment on only a few 
occasions since he submitted his 2001 claim for service 
connection for PTSD, except as required for VA examinations 
and routine medical treatment related to use of medications 
to treat PTSD.  He has not provided objective evidence to 
demonstrate marked interference with employment due to the 
PTSD alone.

There is no objective evidence that the veteran manifests any 
symptom due to service-connected PTSD that is not 
contemplated by the rating criteria for the assigned 50 
percent evaluation.  Consequently, the Board concludes that 
referral of this case for consideration of the assignment of 
an extraschedular rating is not warranted.  See Floyd v. 
Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996) (Board may affirm an RO's conclusion 
that a claim does not meet criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

The preponderance of the evidence is against the claim for an 
initial evaluation in excess of 50 percent for PTSD.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The appeal must be denied.  
 

ORDER

The appeal for an initial evaluation in excess of 50 percent 
for service-connected PTSD is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


